Citation Nr: 0031356	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-07 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to VA dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to 
September 1945 and was a Prisoner of War (POW) of the German 
Government from September 1944 to March 1945.  He died on 
March [redacted], 1986.  The appellant is the widow of the veteran.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied service connection for the cause of 
the veteran's death.  

This claim was previously before the Board and was remanded 
to the RO in February 2000.  

In the Supplemental Statement of the Case issued in March 
2000, the RO denied entitlement to DIC under 38 U.S.C.A. 
§ 1318.  The RO found the issue to be inextricably 
intertwined to the issue of entitlement to service connection 
for the cause of the veteran's death and certified both 
issues for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died on March [redacted], 1986, and the immediate 
cause of death listed on the death certificate was 
cardiopulmonary arrest due to acute myocardial infarction due 
to coronary atherosclerotic heart disease.  Cardiogenic shock 
was listed as a significant condition contributing to death 
but not resulting in the underlying cause.  An autopsy was 
not performed.  

3.  During the veteran's lifetime, service connection had not 
been established for any disability. 

4.  There has been no demonstration of a service-connected 
disease or disability which hastened, caused or contributed 
substantially or materially to the cause of the veteran's 
death.  

5.  The appeal does not involve a question of medial 
complexity or controversy.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not hasten, cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.312 (2000).  

2.  An independent medial expert's opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (2000).

3.  The appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

According to the death certificate, the veteran died on March 
[redacted], 1986, of cardiopulmonary arrest due to acute myocardial 
infarction due to coronary atherosclerotic heart disease.  
Cardiogenic shock was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.  No autopsy was performed.  At the time of his death, 
the veteran had not established service connection for any 
disability.

The service medical records are completely negative for any 
complaint, finding or diagnosis of cardiovascular disease.  
Service records show that the veteran was a POW of the German 
Government from September 18, 1944, to March 19, 1945.  A 
March 1945 medical examination of a former POW noted that the 
veteran suffered diphtheria while in custody of the enemy.  
The cardiovascular system was normal on separation 
examination in September 1945.  

Post-service private and VA medical records show that the 
cardiovascular system was normal on VA examination in October 
1963.  Private treatment records show right knee problems 
from 1977.  In May 1977, the veteran reported that his hands 
and feet would swell.  The veteran was seen for swelling and 
pain in the right knee in February 1978, April 1978 and 
November 1981.  A private physician's statement dated in July 
1982 noted the presence of osteoarthritis of the right knee 
with pain, swelling, and tenderness.  A September 1982 VA 
examination found the cardiovascular system to be normal.  
Chest X-rays were also normal.  Physical examination revealed 
moderate swelling in the right leg. 

Private hospital records show that the veteran was seen on 
February 26, 1986, with a chief complaint of severe 
indigestion.  By electrocardiogram he was found to have 
changes consistent with an acute inferior myocardial 
infarction.  He was initially found to be in a fibrillation 
which had a controlled ventricular response.  This apparently 
resolved spontaneously overnight.  The records indicate that 
the veteran was evidently recovering without sequelae on 
essentially no medication when he was admitted to the 
hospital on March 2, 1986 with chest pain.  He was found to 
have acute inferior infarction complicated by atrial 
arrhythmias and congestive heart failure.  He was 
subsequently transferred to another hospital for cardiac 
catheterization and intra-aortic balloon pump insertion which 
revealed severe coronary atherosclerotic heart disease .  He 
was scheduled for surgery, however, before surgery could be 
performed he developed ventricular tachycardia, subsequent 
cardiac arrest and died.  

Analysis

I.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain diseases, 
including atherosclerotic cardiovascular disease, when the 
disorder is manifest to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. is manifest to a 
compensable degree at any time after service.  38 C.F.R. § 
3.309(c).

In this case, there is no competent (i.e. medical) evidence 
linking the cause of the veteran's death to his military 
service, to include his POW experience.  Additionally, there 
is no clinical demonstration that any disease or disability 
etiologically related to service contributed to or hastened 
the veteran's death.  The veteran's September 1945 separation 
medical examination indicated a normal cardiovascular system.  
Further, there is no competent medical evidence that the 
veteran suffered from any disability subject to the 
presumptions under § 3.309(a) in the initial post-service 
year.  While the medical evidence shows that the veteran 
experienced swelling in various areas, including the right 
knee, beginning in 1977, many years after service, the 
appellant does not allege nor does the evidence show that the 
veteran suffered from edema during his POW captivity.  The 
Board notes that the veteran and appellant were married more 
than two years after the veteran's release from POW 
captivity.  

As such, the only evidence suggesting a relationship between 
the cause of the veteran's death and his period of service, 
to include his POW experience, is that proffered by the 
appellant.  Significantly, however, while the appellant is 
competent to report what she saw during the time she observed 
the veteran, she is not competent to provide a medical 
diagnosis or evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions).  In 
light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is therefore 
denied.

The Board has considered the request for an opinion by an 
independent medical expert; however, in view of the above 
discussion, the Board does not believe that such an opinion 
is necessary for an equitable disposition of the matter under 
consideration in this case as a question of medical 
controversy or complexity is simply not presented.  38 
U.S.C.A. § 7109; 38 C.F.R. § 20.901.

II.  DIC under 38 U.S.C.A. § 1318

The law provides that benefits shall be paid to the surviving 
spouse and to the children of a deceased veteran in the same 
manner as if the veteran's death were service connected if 
(1) the veteran's death was not the result of the veteran's 
own willful misconduct; and (2) the veteran was in receipt of 
or entitled to receive compensation at the time of death for 
a service-connected disability that either was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death; or if so rated for a lesser 
period, was so rated continuously for a period of not less 
than 5 years from the date of discharge or other release from 
active duty.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22. 

The Board notes that prior to 1982, the provisions of 38 
U.S.C.A. § 1318 required the deceased veteran to have in fact 
been in receipt of a 100 percent service-connected rating.  
Green v. Brown, 10 Vet. App. 111, 119 (1997).  However, in 
1982, Congress added the words "or entitled to receive" after 
"in receipt of."  The Court has held that the phrase "in 
receipt of or entitled to receive," used to ascertain 
entitlement to DIC benefits under section 1318, entitles the 
appellant to obtain a determination of whether the deceased 
veteran, prior to death, hypothetically would have been 
entitled to receive compensation at a total disability rating 
for a continuous period of at least ten years immediately 
preceding death.  See Hix v. West, 12 Vet. App. 138, 141 
(1999); Wingo v. West, 11 Vet. App. 307, 311 (1998); 
Carpenter v. West, 11 Vet. App. 140, 145-46 (1998).

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended to 
remove the language on which the Court had predicated the 
concept of hypothetical entitlement to a total disability 
rating.  

In the present case, as the veteran was not in receipt of or 
entitled to receive compensation for any service-connected 
disability at the time of his death, DIC benefits based on 38 
U.S.C.A. § 1318 may not be paid on his behalf.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to DIC under 38 U.S.C.A. § 1318 is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

